Name: Regulation (EC) No 923/2009 of the European Parliament and of the Council of 16 September 2009 amending Regulation (EC) No 1692/2006 establishing the second Marco Polo programme for the granting of Community financial assistance to improve the environmental performance of the freight transport system (Marco Polo II) (Text with EEA relevance)
 Type: Regulation
 Subject Matter: European construction;  environmental policy;  management;  organisation of transport;  EU finance;  transport policy;  land transport;  business classification
 Date Published: nan

 9.10.2009 EN Official Journal of the European Union L 266/1 REGULATION (EC) No 923/2009 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 16 September 2009 amending Regulation (EC) No 1692/2006 establishing the second Marco Polo programme for the granting of Community financial assistance to improve the environmental performance of the freight transport system (Marco Polo II) (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 71(1) and 80(2) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Economic and Social Committee (1), After consulting the Committee of the Regions, Acting in accordance with the procedure laid down in Article 251 of the Treaty (2), Whereas: (1) The mid-term review of the Commissions 2001 Transport White Paper entitled Keep Europe moving  Sustainable mobility for our continent, of 22 June 2006, highlights the potential of the Marco Polo Programme, established by Regulation (EC) No 1382/2003 of the European Parliament and of the Council of 22 July 2003 on the granting of Community financial assistance to improve the environmental performance of the freight transport system (the Marco Polo Programme) (3), as a source of financing that offers operators on congested roads alternatives by using other modes of transport. The Marco Polo Programme is therefore one basic element in the current transport policy. (2) If no decisive action is taken, total road freight transport in Europe is set to grow by more than 60 % by 2013. The effect would be an estimated growth in international road freight of 20,5 billion tonne-kilometres per year for the European Union by 2013, with negative consequences in terms of additional road infrastructure costs, accidents, congestion, local and global pollution, environmental damage and the unreliability of the supply chain and of logistics processes. (3) In order to cope with this growth, greater use must be made of short sea shipping, rail and inland waterways than at present, and it is necessary to stimulate further powerful initiatives from the transport and logistics sector, including dry ports and other platforms that facilitate intermodality, to encourage new approaches and the use of technical innovations in all transport modes and their management. (4) It is an objective of the European Union to strengthen modes of transport that are environmentally friendly, irrespective of whether this objective leads to a specific modal shift or avoidance effect in the case of road haulage. (5) According to Regulation (EC) No 1692/2006 (4) the Commission was required to carry out an evaluation of the Marco Polo II Programme (hereinafter the Programme) and submit proposals to amend that Programme if necessary. (6) An external evaluation on the results of the Marco Polo Programme estimated that that Programme would not achieve its objectives in terms of modal shift and gave some recommendations for improving its effectiveness. (7) The Commission has carried out an impact analysis of the measures proposed by the external evaluation and other measures aimed at increasing the efficiency of the Programme. That analysis showed the need for a number of amendments to Regulation (EC) No 1692/2006 in order to facilitate participation by small and micro enterprises, to lower the action eligibility thresholds, to increase the funding intensity and to simplify the Programmes implementation and administrative procedures. (8) The participation by small and micro enterprises in the Programme should be increased by allowing single undertakings to apply for funding and by lowering the eligibility thresholds for proposals submitted by inland waterway transport enterprises. (9) The eligibility thresholds for proposals for funding should be lowered and expressed in terms of yearly tonne-kilometres shifted, except for common learning actions. Those thresholds should be computed over the entire implementation period of the actions referred to in the Annex, without setting any yearly rate of implementation. There should be no further need for a specific threshold applying to traffic avoidance actions, and a minimum duration should be established for this kind of action, catalyst actions and Motorways of the Sea actions. (10) The funding intensity should be increased by introducing a definition for freight, in order to include the transport element in the calculation of the modal shift, and allowing exceptional extensions of the maximum duration for actions with start-up delays. The update of the funding intensity from EUR 1 to EUR 2 following the procedure set out in Annex I to Regulation (EC) No 1692/2006 should be reflected in the text of that Annex as amended. (11) In order to simplify the implementation of the Programme, Annex II to Regulation (EC) No 1692/2006 on funding conditions for ancillary infrastructure should be deleted. Furthermore the committee procedure for the yearly selection of actions to be funded should be eliminated. (12) A more detailed link between the Programme and the Trans-European Transport Network (hereinafter TEN-T) setting out the framework for the Motorways of the Sea should be established and the environmental considerations should be extended to include the whole external costs of the actions. (13) Regulation (EC) No 1692/2006 should therefore be amended accordingly. (14) In order to ensure that the measures provided for in this Regulation can be applied in the most expedient and speedy manner, this Regulation should enter into force as soon as possible after its adoption, HAVE ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1692/2006 is hereby amended as follows: 1. in Article 2, the following point is added: (p) freight  means, for the purpose of the calculation of tonne-kilometre  shifted off the road, the goods transported, the intermodal transport unit plus the road vehicle, including empty intermodal transport units and empty road vehicles, in the event that these are shifted off the road.; 2. Article 4(1) is replaced by the following: 1. Actions shall be submitted by undertakings or consortia established in Member States or participating countries, as provided for in Article 3(3) and (4).; 3. Article 5 is amended as follows: (a) point (b) of paragraph 1 is replaced by the following: (b) Motorways of the Sea actions; within the European Union such actions shall be consistent with the features of the Motorways of the Sea priority project defined in the framework of Decision No 1692/96/EC of the European Parliament and of the Council of 23 July 1996 on Community guidelines for the development of the trans-European transport network (5); (b) paragraph 2 is replaced by the following: 2. The specific funding conditions and other requirements for the various actions are set out in the Annex.; 4. Article 7 is replaced by the following: Article 7 State aid Community financial assistance for the actions covered by the Programme shall not prevent those actions from being granted State aid at national, regional or local level, insofar as such aid is compatible with the State aid arrangements laid down in the Treaty and within the cumulative limits established for each type of action set out in the Annex.; 5. Article 8 is replaced by the following: Article 8 Submission of actions Actions shall be submitted to the Commission in accordance with the detailed rules issued pursuant to Article 6. Submissions shall contain all the information necessary to enable the Commission to make its selection in accordance with the criteria set out in Article 9. If required, the Commission shall provide assistance to applicants to facilitate their application process, for instance by way of an online helpdesk.; 6. Article 9 is replaced by the following: Article 9 Selection of actions for financial assistance The actions submitted shall be evaluated by the Commission. When selecting actions for financial assistance under the Programme, the Commission shall take account of the following: (a) the objectives referred to in Article 1; (b) the conditions set out in the appropriate column of the Annex; (c) the contribution of the actions to reducing road congestion; (d) the relative environmental merits of the actions and the relative merits of the actions in terms of reduction of external costs, including their contribution to reducing negative environmental effects caused by short sea shipping, rail and inland waterway transport. Specific attention shall be paid to actions going beyond legally binding environmental requirements; (e) the overall sustainability of the actions. The Commission shall, after having informed the committee referred to in Article 10, adopt the decision to grant financial assistance. The Commission shall inform the beneficiaries of its decision.; 7. Article 14 is amended as follows: (a) paragraph 2 is replaced by the following: 2. The Commission shall present to the European Parliament, the Council, the European Economic and Social Committee and the Committee of the Regions a Communication on the results achieved by the Marco Polo Programmes for the period 2003-2010. It shall do so before drawing up a proposal for a third Marco Polo Programme and shall take account of the Communications findings when drawing up that proposal.; (b) the following paragraph is added: 2a. The Communication referred to in paragraph 2 shall in particular deal with the following:  the impact of this Regulation as amended by Regulation (EC) No 923/2009 of the European Parliament and the Council of 16 September 2009 amending Regulation (EC) No 1692/2006 establishing the second Marco Polo  programme for the granting of Community financial assistance to improve the environmental performance of the freight transport system (Marco Polo II) (6),  the experience of the Executive Agency for Competition and Innovation with programme management,  the need to differentiate between transport modes with regard to the conditions for funding, on the basis of safety, environmental performance and energy efficiency,  the effectiveness of traffic avoidance actions,  the need to set up demand-driven assistance at the application stage, taking into account the needs of small and micro transport enterprises,  the recognition of economic recession as an exceptional reason for extending the duration of actions,  the lowering of the eligibility thresholds for product-specific actions,  the possibility of indicating the targets for minimum funding thresholds for proposed actions in terms of energy efficiency and environmental benefits in addition to tonne-kilometres shifted,  the appropriateness of including the transport unit in the definition of the term freight ,  the availability of complete yearly overviews of actions which have been co-financed,  the possibility of ensuring consistency between the Programme, the Logistics Action Plan and the TEN-T by taking the appropriate measures in order to coordinate the allocation of community funds, in particular for Motorways of the Sea,  the possibility of making costs incurred in a third country eligible if the action is carried out by undertakings from a Member State,  the need to take into account the specific characteristics of the inland waterway sector and its small- and medium-sized enterprises, for example by way of a dedicated programme for the inland waterway sector,  the possibility of extending the Programme to neighbouring countries; and,  the possibility of further adapting the Programme to the insular and archipelagic Member States. 8. Article 15 is replaced by the following: Article 15 Repeal Regulation (EC) No 1382/2003 is hereby repealed, with effect from 14 December 2006. Contracts relating to actions within the framework of Regulation (EC) No 1382/2003 shall continue to be governed by that Regulation until their operational and financial closure.; 9. Annex I to Regulation (EC) No 1692/2006 is replaced by the text appearing in the Annex to this Regulation; 10. Annex II to Regulation (EC) No 1692/2006 is deleted. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 16 September 2009. For the European Parliament The President J. BUZEK For the Council The President C. MALMSTRÃ M (1) Opinion of 24 March 2009 (not yet published in the Official Journal). (2) Opinion of the European Parliament of 23 April 2009 (not yet published in the Official Journal) and Council Decision of 27 July 2009. (3) OJ L 196, 2.8.2003, p. 1. (4) OJ L 328, 24.11.2006, p. 1. (5) OJ L 228, 9.9.1996, p. 1.; (6) OJ L 266, 9.10.2009, p. 1; ANNEX ANNEX Funding conditions and requirements according to Article 5(2) Type of Action A. Catalyst Article 5(1)(a) B. Motorways of the Sea Article 5(1)(b) C. Modal shift Article 5(1)(c) D. Traffic avoidance Article 5(1)(d) E. Common learning Article 5(1)(e) 1. Funding conditions (a) the catalyst action will achieve its objectives within a period of a maximum of 60 months, and stay viable after that period, as forecast by a realistic business plan; (a) the Motorways of the Sea action will achieve its objectives within a period of a maximum of 60 months, and stay viable after that period, as forecast by a realistic business plan; (a) the modal shift action will achieve its objectives within a period of a maximum of 36 months, and stay viable after that period, as forecast by a realistic business plan; (a) the traffic avoidance action will achieve its objectives within a period of a maximum of 60 months, and stay viable after that period, as forecast by a realistic business plan; (a) the common learning action will lead to the improvement of commercial services in the market, and in particular promote and/or facilitate road traffic avoidance or modal shift off the road to short sea shipping, rail and inland waterways, through improving cooperation and sharing of know-how; it will last for a maximum of 24 months; (b) the catalyst action is innovative on a European level, in terms of logistics, technology, methods, equipment, products, infrastructure or services rendered; (b) the Motorways of the Sea action is innovative on a European level, in terms of logistics, technology, methods, equipment, products, infrastructure or services rendered; account will also be taken of high quality of service, simplified procedures and inspections, meeting safety and security standards, good access to the ports, efficient hinterland connections, and flexible and efficient port services; (b) the modal shift action will not lead to distortions of competition in the relevant markets, in particular between alternative modes of transport to road transport alone or within each mode, contrary to the common interest; (b) the traffic avoidance action is innovative on a European level, in terms of integration of production logistics into transport logistics; (b) the common learning action is innovative on a European level; (c) the catalyst action is expected to lead to an actual, measurable and sustainable modal shift from road to short sea shipping, rail and inland waterways; (c) the Motorways of the Sea action aims at encouraging very large volume, high frequency intermodal services for freight transport by short sea shipping, including combined freight-passenger services as appropriate, or a combination of short sea shipping with other modes of transport in which road journeys are as short as possible; the action should preferably include integrated hinterland freight transport services by rail and/or inland waterways; (c) the modal shift action proposes a realistic plan setting out the specific stages by which it seeks to achieve its objectives; (c) the traffic avoidance action aims at encouraging higher efficiency in international freight transport in the European markets without impeding economic growth by focusing on modification of the production and/or distribution processes, thereby achieving shorter distances, higher loading factors, less empty runs, reduction of waste flows, reduction of volume and/or weight or any other effect leading to a significant reduction of freight traffic on the road, but not adversely affecting production output or workforce; (c) the common learning action will not lead to distortions of competition in the relevant markets, in particular between modes of transport alternative to road transport alone or within each mode to an extent contrary to the common interest; (d) the catalyst action proposes a realistic plan setting out the specific stages by which it seeks to achieve its objectives and identifies the need for Commission steering assistance; (d) the Motorways of the Sea action is expected to lead to an actual, measurable and sustainable modal shift higher than the predicted growth rate of freight transport on the road route, from road to short sea shipping, inland waterways or rail; (d) when the modal shift action requires reliance on services provided by third parties to the subsidy agreement, the applicant submits proof of a transparent, objective and non-discriminatory procedure for selection of the relevant services. (d) the common learning action proposes a realistic plan setting out the specific stages by which it seeks to achieve its objectives and identifies the need for Commission steering assistance. (e) the catalyst action will not lead to distortions of competition in the relevant markets, in particular between modes of transport alternative to road transport alone or within each mode, to an extent contrary to the common interest; (e) the Motorways of the Sea action proposes a realistic plan setting out the specific stages by which it seeks to achieve its objectives and identifies the need for Commission steering assistance; (d) the traffic avoidance action proposes a realistic plan setting out the specific stages by which it seeks to achieve its objectives and identifies the need for Commission steering assistance; (f) when the catalyst action requires reliance on services provided by third parties to the subsidy agreement, the applicant submits proof of a transparent, objective and non-discriminatory procedure for selection of the relevant services. (f) the Motorways of the Sea action will not lead to distortions of competition in the relevant markets, in particular between modes of transport alternative to road transport alone or within each mode, to an extent contrary to the common interest; (e) the traffic avoidance action will not lead to distortions of competition in the relevant markets, in particular concerning modes of transport alternative to road transport, to an extent contrary to the common interest; (g) when the Motorways of the Sea action requires reliance on services provided by third parties to the subsidy agreement, the applicant submits proof of a transparent, objective and non-discriminatory procedure for selection of the relevant services. (f) when the traffic avoidance action requires reliance on services provided by third parties to the subsidy agreement, the applicant submits proof of a transparent, objective and non-discriminatory procedure for selection of the relevant services. 2. Funding intensity and scope (a) Community financial assistance for catalyst actions shall be limited to a maximum of 35 % of the total expenditure necessary to achieve the objectives of the action and incurred as a result of the action. Such expenditure shall be eligible for Community financial assistance, to the extent to which it relates directly to the implementation of the action. The eligible costs related to ancillary infrastructure shall not be higher than 20 % of the total eligible costs for the action. (a) Community financial assistance for Motorways of the Sea actions shall be limited to a maximum of 35 % of the total expenditure necessary to achieve the objectives of the action and incurred as a result of the action. Such expenditure shall be eligible for Community financial assistance, to the extent to which it relates directly to the implementation of the action. The eligible costs related to ancillary infrastructure shall not be higher than 20 % of the total eligible costs for the action. (a) Community financial assistance for modal shift actions shall be limited to a maximum of 35 % of the total expenditure necessary to achieve the objectives of the action and incurred as a result of the action. Such expenditure shall be eligible for Community financial assistance to the extent to which it relates directly to the implementation of the action. The eligible costs related to ancillary infrastructure shall not be higher than 20 % of the total eligible costs for the action. (a) Community financial assistance for traffic avoidance actions shall be limited to a maximum of 35 % of the total expenditure necessary to achieve the objectives of the action and incurred as a result of the action. Such expenditure shall be eligible for Community financial assistance, to the extent to which it relates directly to the implementation of the action. The eligible costs related to ancillary infrastructure shall not be higher than 20 % of the total eligible costs for the action. (a) Community financial assistance for common learning actions shall be limited to a maximum of 50 % of the total expenditure necessary to achieve the objectives of the action and incurred as a result of the action. Such expenditure shall be eligible for Community financial assistance, to the extent to which it relates directly to the implementation of the action. Expenditure incurred on or after the date of the submission of an application under the selection procedure shall be eligible for Community financial assistance provided that final approval for Community funding is given. A contribution towards the costs of movable assets shall be contingent on the obligation to use such assets for the duration of the assistance, principally for the action, as defined by the subsidy agreement. Expenditure incurred on or after the date of the submission of an application under the selection procedure shall be eligible for Community financial assistance provided that final approval for Community funding is given. A contribution towards the costs of movable assets shall be contingent on the obligation to use such assets for the duration of the assistance, principally for the action, as defined by the subsidy agreement. Expenditure incurred on or after the date of the submission of an application under the selection procedure shall be eligible for Community financial assistance provided that final approval for Community funding is given. A contribution towards the costs of movable assets shall be contingent on the obligation to use such assets for the duration of the assistance, principally for the action, as defined by the subsidy agreement. Expenditure incurred on or after the date of the submission of an application under the selection procedure shall be eligible for Community financial assistance provided that final approval for Community funding is given. A contribution towards the costs of movable assets shall be contingent on the obligation to use such assets for the duration of the assistance, principally for the action, as defined by the subsidy agreement. Expenditure incurred on or after the date of the submission of an application under the selection procedure shall be eligible for Community financial assistance provided that final approval for Community funding is given. (b) Community financial assistance for traffic avoidance actions must not be used to support business or production activities which bear no direct relation to transport or distribution. (b) The Community financial assistance, determined by the Commission on the basis of the tonne-kilometres shifted from road to short sea shipping, rail and inland waterways, shall initially be set at EUR 2 for each shift of 500 tonne-kilometres of road freight. This indicative amount could be adjusted, in particular, in accordance with the quality of the action or the real environmental benefit obtained. (b) The Community financial assistance determined by the Commission on the basis of the tonne-kilometres shifted from road to short sea shipping, rail and inland waterways, shall initially be set at EUR 2 for each shift of 500 tonne-kilometres of road freight. This indicative amount could be adjusted, in particular, in accordance with the quality of the action or the real environmental benefit obtained. (b) The Community financial assistance determined by the Commission on the basis of the tonne-kilometres shifted from road to short sea shipping, rail and inland waterways shall initially be set at EUR 2 for each shift of 500 tonne-kilometres of road freight. This indicative amount could be adjusted, in particular, in accordance with the quality of the action or the real environmental benefit obtained. (c) The Community financial assistance shall initially be set at EUR 2 for every avoidance of 500 tonne-kilometres or 25 vehicle-kilometres of road freight. This indicative amount could be adjusted, in particular, in accordance with the quality of the action or the real environmental benefit obtained. (c) In accordance with the procedure referred to in Article 10(2), the Commission may re-examine, from time to time as necessary, the developments concerning the items on which this calculation is based and, if necessary, adapt the amount of Community financial assistance accordingly. (c) In accordance with the procedure referred to in Article 10(2), the Commission may re-examine, from time to time as necessary, the developments concerning the items on which this calculation is based and, if necessary, adapt the amount of Community financial assistance accordingly. (c) In accordance with the procedure referred to in Article 10(2), the Commission may re-examine, from time to time as necessary, the developments concerning the items on which this calculation is based and, if necessary, adapt the amount of Community financial assistance accordingly. (d) In accordance with the procedure referred to in Article 10(2), the Commission may re-examine, from time to time as necessary, the developments concerning the items on which this calculation is based and, if necessary, adapt the amount of Community financial assistance accordingly. 3. Form and duration of subsidy agreement Community financial assistance for catalyst actions shall be granted on the basis of subsidy agreements, with appropriate provisions for steering and monitoring. As a rule, the maximum duration of these agreements shall be 62 months, and the minimum 36 months. In case of extraordinary implementation delays, for example due to an exceptional economic downturn, adequately justified by the beneficiary, an exceptional extension of 6 months can be awarded. Community financial assistance for Motorways of the Sea actions shall be granted on the basis of subsidy agreements, with appropriate provisions for steering and monitoring. As a rule, the maximum duration of these agreements shall be 62 months and the minimum 36 months. In case of extraordinary implementation delays, for example due to an exceptional economic downturn, adequately justified by the beneficiary, an exceptional extension of 6 months can be awarded. Community financial assistance for modal shift actions shall be granted on the basis of subsidy agreements. As a rule, the maximum duration of these agreements shall be 38 months. In case of extraordinary implementation delays, for example due to an exceptional economic downturn, adequately justified by the beneficiary, an exceptional extension of 6 months can be awarded. Community financial assistance for traffic avoidance actions shall be granted on the basis of subsidy agreements, with appropriate provisions for steering and monitoring. As a rule, the maximum duration of these agreements shall be 62 months and the minimum 36 months. In case of extraordinary implementation delays, for example due to an exceptional economic downturn, adequately justified by the beneficiary, an exceptional extension of 6 months can be awarded. Community financial assistance for common learning actions shall be granted on the basis of subsidy agreements, with appropriate provisions for steering and monitoring. As a rule, the maximum duration of these agreements shall be 26 months, which can be extended at the request of the beneficiary, within the initial budgetary envelope, for an additional period of 26 months, if positive results are achieved during the first 12 months of operation. Community financial assistance shall not be renewable beyond the stipulated maximum period of 62 months, or in exceptional cases 68 months. Community financial assistance shall not be renewable beyond the stipulated maximum period of 62 months, or in exceptional cases 68 months. Community financial assistance shall not be renewable beyond the stipulated maximum period of 38 months, or in exceptional cases 44 months. Community financial assistance shall not be renewable beyond the stipulated maximum period of 62 months, or in exceptional cases 68 months. Community financial assistance shall not be renewable beyond the stipulated maximum period of 52 months. 4. Contract value threshold The minimum indicative subsidy threshold per catalyst action shall be 30 million tonne-kilometres or its volumetric equivalent of modal shift or traffic avoidance per year, to be implemented over the entire life of the subsidy agreement. The minimum indicative subsidy threshold per Motorways of the Sea action shall be 200 million tonne-kilometres or its volumetric equivalent of modal shift per year, to be implemented over the entire life of the subsidy agreement. The minimum indicative subsidy threshold per modal shift action shall be 60 million tonne-kilometres or its volumetric equivalent of modal shift per year, to be implemented over the entire life of the subsidy agreement. Modal shift actions aiming at implementing a shift to inland waterways will be subject to a special threshold of 13 million tonne-kilometres or its volumetric equivalent of modal shift per year to be implemented over the entire life of the subsidy agreement. The minimum indicative subsidy threshold per traffic avoidance action shall be 80 million tonne-kilometres or 4 million vehicle-kilometres of freight traffic avoided per year, to be implemented over the entire life of the subsidy agreement. The minimum indicative subsidy threshold per common learning action shall be EUR 250 000. 5. Dissemination The results and methods of catalyst actions shall be disseminated, and the exchange of best practices shall be encouraged, as specified in a dissemination plan, in order to help achieve the objectives of this Regulation. The results and methods of Motorways of the Sea actions shall be disseminated, and the exchange of best practices shall be encouraged, as specified in a dissemination plan, in order to help achieve the objectives of this Regulation. Specific dissemination activities for modal shift actions are not foreseen. The results and methods of traffic avoidance actions shall be disseminated and the exchange of best practices shall be encouraged, as specified in a dissemination plan, in order to help achieve the objectives of this Regulation. The results and methods of common learning actions shall be disseminated and the exchange of best practices shall be encouraged, as specified in a dissemination plan, in order to help achieve the objectives of this Regulation.